Citation Nr: 0011006	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  98-16 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES

1.  The propriety of the initial noncompensable rating 
assigned for the service-connected residuals of a right wrist 
fracture.  

2. The propriety of the initial noncompensable rating 
assigned for the service-connected tinea versicolor of the 
back.  

3.  The propriety of the initial noncompensable rating 
assigned for the service-connected bilateral pes planus.  

4.  Entitlement to service connection for a claimed hearing 
loss.  

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for low back strain.  

7.  Entitlement to service connection for residuals of a 
right knee injury.  

8.  Entitlement to service connection for sinusitis.  

9.  Entitlement to service connection for the claimed 
residuals of an upper lip injury.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from August 1983 to October 
1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the RO.  

In response to a request by the veteran, a hearing utilizing 
video conferencing technology was scheduled for March 3, 
2000.  The veteran was notified of the time and place of the 
hearing, but he failed to appear.  

(All issues with the exception of service connection for 
tinnitus are addressed in the Remand section of this 
document.)  




FINDING OF FACT

The veteran's currently demonstrated tinnitus was likely 
incurred in service.  



CONCLUSION OF LAW

The veteran's tinnitus is due to disease or injury which was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of service connection for tinnitus is plausible and 
capable of substantiation, and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  When a veteran submits a 
well-grounded claim, VA must assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all available relevant evidence has been 
obtained regarding the veteran's claim, and that no further 
assistance to the veteran is required to comply with 38 
U.S.C.A. § 5107(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran's service medical records include several 
complaints and diagnoses of tinnitus.  Indeed, in May 1996, 
the veteran was seen complaining of a five-year history of 
ringing in both ears.  The assessment was that of tinnitus.  

In May 1997, a VA audiological examination was conducted.  
The veteran denied head or acoustic trauma.  He stated that 
he first noticed ringing in his ears in 1988.  He indicated 
that it was louder in 1988 than currently.  He described the 
ringing as constant and very annoying.  The diagnosis was 
that of tinnitus.  

The Board finds that the veteran's current tinnitus had its 
onset in service.  In light of the complaints and diagnosis 
of tinnitus shortly after service as well as the complaints 
and diagnosis of tinnitus in service, the Board finds that 
the preponderance of the evidence supports the veteran's 
claim of service connection for tinnitus.  



ORDER

Service connection for tinnitus is granted.  



REMAND

Regarding the veteran's claims of compensable ratings for 
residuals of a right wrist and pes planus, further 
examination is warranted.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  The veteran complains of pain in his 
feet and right wrist.  The May 1997 VA examination did not 
adequately consider the applicability of 38 C.F.R. § 4.40 
(1999) regarding functional loss due to pain and 38 C.F.R. 
§ 4.45 (1999) regarding weakness, fatigability, 
incoordination or pain on movement of a joint.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The RO should obtain a new 
medical examination which takes into consideration the 
factors cited in 38 C.F.R. §§ 4.40 and 4.45.  

The Board recognizes that, with regard to medical 
examinations for disorders with fluctuating periods of 
outbreak and remission, an adequate medical examination 
requires discussion of the relative stage of symptomatology 
observed.  See Ardison v. Brown, 6 Vet. App. 405 (1994).  
Here, the veteran complains of recurring outbreaks of tinea.  
The May 1997 VA examination revealed three to four 
superficial blotches which were remnants of a rash, but no 
active lesions were present.  An attempt, to the extent 
possible, should be made to examine the veteran when the skin 
disorder is active.  

Regarding the service connection issues, the Board notes that 
the veteran's DD Form 214 indicates that the veteran was 
being transferred to the Temporary Disability Retirement List 
(TDRL) due to temporary disability.  There is no evidence in 
the claims folder, however, to indicate the nature of the 
disability.  Indeed, the veteran alleges that he was placed 
on the TDRL, in part, due to his pes planus and back 
disability.  The last thorough service medical examination 
report was in August 1995, over a year prior to separation, 
and it indicates that the veteran was qualified for duty.  
The RO should attempt to obtain the veteran's service 
personnel records as well as any outstanding service medical 
records.  

Section 5103(a) of title 38 of the U.S. Code provides:  "If 
a claimant's application for benefits under the laws 
administered by the Secretary is incomplete, the Secretary 
shall notify the claimant of the evidence necessary to 
complete the application."  38 U.S.C.A. § 5103(a) (West 
1991).  VA, in certain circumstances, may be obligated to 
advise the veteran of evidence that is needed to complete his 
application for benefits.  This obligation depends upon the 
particular facts of the case.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  

In order for the claim of service connection for a left 
shoulder disorder to be well grounded, there must be 
competent evidence of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO should obtain the veteran's 
service personnel records as well as any 
outstanding service medical records.  

2.  Regarding the service connection 
claims, the RO should take appropriate 
steps to contact the veteran in order to 
afford him an opportunity to provide 
additional argument and information to 
support his applications for service 
connection.  This should include asking 
him to provide all medical evidence to 
support his lay assertions that his 
claimed disabilities are due to disease 
or injury in service.  The veteran should 
be afforded a reasonable amount of time 
to obtain and submit such evidence to the 
RO.  

3.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
service for right wrist disability, pes 
planus and skin disability.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

4.  The RO should schedule the veteran 
for a comprehensive VA examination by a 
dermatologist to determine the current 
severity of his service-connected skin 
disorder.  All indicated tests must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
examiner should describe any exfoliation, 
exudation, ulceration, crusting or 
objective evidence of itching, and 
describe the areas of the body affected.  
If areas of the body other than the back 
are affected, the examiner should provide 
an opinion as to whether the disorder 
affecting those areas is related to the 
service-connected skin disorder of the 
back.  A complete rationale for any 
opinion expressed must be provided.  

5.  The RO also should schedule the 
veteran for comprehensive VA examination 
to determine the current severity of his 
service-connected right wrist disability 
and bilateral pes planus.  All indicated 
tests must be conducted.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  The examiner should report 
detailed clinical findings and comment 
specifically on the likely degree of 
disability attributable to the service-
connected right wrist disability and 
bilateral pes planus.  The examiner also 
should identify any objective evidence of 
pain or functional loss due to pain 
associated with the service-connected 
right wrist disability and bilateral pes 
planus.  The examiner should be requested 
to provide an opinion as to the extent 
that pain limits the veteran's functional 
ability.  The examiner should also be 
requested to determine whether, and to 
what extent, the low back exhibits 
weakened movement, excess fatigability, 
or incoordination.  A complete rationale 
for any opinion expressed must be 
provided.  

6.  After undertaking any additional 
development deemed appropriate, including 
any additional medical examinations, the 
RO should review the issues on appeal.  
If the benefits sought on appeal are not 
granted, he and his representative should 
be issued a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to reply.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 


- 2 -


